               Case 2:20-cr-00148-JLR Document 25 Filed 10/03/20 Page 1 of 3




 1                                                           The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                        CASE NO. CR20-148 JLR
11
12                                                    JOINT MOTION TO CONTINUE
                                     Plaintiff,
                                                      TRIAL
13                           v.
                                                      NOTE ON MOTION CALENDAR:
14
                                                      October 5, 2020
     KELLY THOMAS JACKSON,
15
16                                   Defendant.
17
18          The United States of America, by and through Brian T. Moran, United States Attorney
19 for the Western District of Washington, and Todd Greenberg, Assistant United States Attorney
20 for said District, and defendant Kelly Thomas Jackson, through counsel, Robert Goldsmith,
21 hereby jointly move this Court for an order continuing the trial date in this matter. Trial is
22 currently scheduled for November 16, 2020.
23          For the reasons set forth herein, specifically, the courthouse closure required by General
24 Order 15-20, the ongoing logistical and public health challenges of conducting jury trials at
25 the current time, and the need for the defendant to have additional time to prepare for trial and
26 the filing of pretrial motions, the parties ask the Court to strike the current trial date and
27 reschedule the trial for a date in February 2021, with a corresponding pre-trial motions date.
28

     Joint Motion to Continue Trial                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Jackson, CR20-148 JLR - 1                              SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cr-00148-JLR Document 25 Filed 10/03/20 Page 2 of 3




 1          On the afternoon of March 6, 2020, Chief Judge Martinez issued General Order 01-20
 2 to address the impact regarding the spread of Coronavirus Disease 2019 (COVID-19) within
 3 the Western District of Washington. That Order states that interim guidance from the Centers
 4 for Disease Control and Prevention (CDC) and the recommendations from the Departments of
 5 Public Health for Seattle and King county all suggest that individuals at higher risk – including
 6 individuals with underlying health conditions, individuals age 60 and older, and individuals
 7 who are pregnant – avoid large groups of people. As a result, and consistent with those
 8 recommendations, that Order directed the continuance of court proceedings, including trials.
 9          Since the issuance of General Order 01-20, and due to the ongoing nature of the
10 COVID-19 local, national, and international public health emergency, the Chief Judge has
11 issued several orders that have extended the courthouse closures and continued court
12 proceedings, including jury trials. Each of these orders acknowledges current public health
13 concerns and guidance from public health officials that large gatherings should be avoided to
14 stop the spread of the disease. The most recent of these orders, General Order 15-20, extends
15 the courthouse closure and continues jury trials through January 1, 2021.
16          In addition, due to the nature of this case, the defendant and his counsel require
17 additional time to review the discovery materials and to contemplate the filing of pre-trial
18 motions.      The discovery materials in this case are voluminous, and include numerous
19 electronic files containing audio/video recordings, photographs, and other evidence; numerous
20 law enforcement reports and other documentary evidence; physical evidence seized during the
21 execution of search warrants and other law enforcement searches and seizures; and ongoing
22 forensic analysis. Moreover, at the present time, the defendant is largely unavailable to assist
23 counsel in pretrial preparations because he has begun attendance at an in-patient mental health
24 treatment facility in Tucson, Arizona.
25          Based on these considerations, and pursuant to 18 U.S.C. § 3161(h)(7)(A), the parties
26 request the Court to find that ends of justice served by continuing the trial in this case
27 outweighs the best interest of the public and the defendant in a speedy trial. Further, we ask
28 the court to strike the current trial date and reschedule the trial for a date in February 2021,

     Joint Motion to Continue Trial                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Jackson, CR20-148 JLR - 2                              SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cr-00148-JLR Document 25 Filed 10/03/20 Page 3 of 3




 1 with a corresponding pre-trial motions date. We further request that the time between the
 2 date of the entry of any order pursuant to this motion and the new trial date be excluded from
 3 time period during which the case must proceed to trial under the Speedy Trial Act.
 4          Mr. Jackson has conferred via telephone with undersigned defense counsel, and has
 5 indicated that he is aware of and in agreement with continuing his trial as requested by this
 6 joint motion.
 7           Dated this 3rd day of October, 2020.
 8
                                                    Respectfully submitted,
 9
10                                                  BRIAN T. MORAN
                                                    United States Attorney
11
12                                                  /s/ Todd Greenberg
                                                    TODD GREENBERG
13
                                                    Assistant United States Attorney
14                                                  United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
15
                                                    Seattle, Washington 98101-1271
16                                                  Phone: 206-553-7970
                                                    Fax: 206-553-2636
17
                                                    E-mail: Todd.Greenberg4@usdoj.gov
18
19
20                                                  /s/ Robert Goldsmith
                                                    Robert Goldsmith, WSBA #12265
21                                                  Bobgoldsmith52@gmail.com
22                                                  Counsel for Kelly Thomas Jackson
23
24
25
26
27
28

     Joint Motion to Continue Trial                                      UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Jackson, CR20-148 JLR - 3                           SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
